DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/377,455, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, the claimed parameter of the implant comprising a functional neurosurgical device/neurotechnologies, as set forth in independent claim 1 of the current application at hand, is never mentioned in the disclosure of Application No. 16/377,455.  It is to be noted that Application No. 16/830,748, filed 03/26/2020, which the current application at hand is a continuation of, does discloses an implant comprising neurotechnologies; thus, the current application at hand will receive the benefit of the priority date of 03/26/2020.
Response to Amendment
This office action is responsive to the amendment filed on 07/08/2022.  As directed by the amendment: claim 1 has been amended, claim 2 has been cancelled and new claims 3 and 4 have been added. Thus, claims 1, 3 and 4 are presently pending in this application, and currently examined in the Office Action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the designing/preparing method of an implant, and/or the implant, comprising an only extension comprising an additional newfound space that allows insertion of a functional neurosurgical device for interaction with an underlying brain (claim 1), and the designing/preparing method of the implant of, and/or the implant of, claim 1 further comprising a temporal trim window (claim 4) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3 and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, which, on the last three lines of the claim, sets forth the parameter of “the onlay extension comprises an additional newfound space that allows insertion of a functional neurosurgical device for interaction with an underlying brain”; however, this parameter was never mentioned in the originally filed disclosure of the current application at hand. Specifically, the originally filed disclosure of the current application at hand is almost completely silent regarding a method of designing/preparing a facial/craniofacial implant, and/or the implant itself, comprising a functional neurosurgical device; the only time, in the entire disclosure, something similar is mentioned is in the last few lines of the abstract which state, “The patient-specific craniofacial implants with dual-purpose herein are configured to have an augmented region adjacent the temporal region of the face and cranium in order to prevent and/or correct any such temporal hollowing deformity and to utilize this newfound space to strategically embed implantable neurotechnologies for improved outcomes”; however there is no further detail as to where and/or how the “neurotechnologies” are part of the implant and/or methods of designing/preparing a device with said neurotechnologies.
Regarding claim 4, which sets forth the parameter of the implant model “further comprises a temporal trim window, the temporal trim window is configured to allow for the temporalis muscle beneath the temporal trim window remain below and undisturbed during the implant surgery”; however, this parameter was never mentioned in the originally filed disclosure of the current application at hand. Specifically, the originally filed disclosure of the current application at hand never mentions, suggests, or illustrates an implant, and/or a method of designing/preparing said implant, which comprises an onlay extension comprising an additional newfound space that allows insertion of a functional neurosurgical device for interaction with an underlying brain (as set forth in claim 1, from which claim 4 depends), in addition to the above mentioned parameter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, which, on the last three lines of the claim, sets forth the parameter of “the onlay extension comprises an additional newfound space that allows insertion of a functional neurosurgical device for interaction with an underlying brain”, however, this parameter is found to be confusing. It is not clear if the “functional neurosurgical device” is actually part of the invention, i.e. is it part of the final facial/craniofacial implant and/or actually included in the designing/preparing of said implant, or does the onlay extension just need to have an “additional newfound space” capable of allowing insertion of the neurosurgical device.  Furthermore, if the functional neurosurgical device is actually part of the invention, then it is further unclear what the actual designing/preparing steps of including the neurosurgical device in/on the onlay extension actually are, specifically how exactly is the neurosurgical device part of/included in the onlay extension/implant. Thus, one having ordinary skill in the art would not reasonably be apprised of the scope of the invention, thereby rendering he claim indefinite.
Regarding claim 4, the parameter set forth in the claim is found to be confusing since it is not clear what exactly the designing/preparing steps are in order to achieve have the implant model further comprise “a temporal trim window, the temporal trim window is configured to allow for the temporalis muscle beneath the temporal trim window remain below and undisturbed during the implant surgery”.  Thus, one having ordinary skill in the art would not reasonably be apprised of the scope of the invention, thereby rendering he claim indefinite.
Claims 1, 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: the/any steps of preparing a facial or craniofacial implant, as currently amended; at best, the claims seem to disclose steps used in designing said implant, however there are no limitations, in any of the claims, regarding how/the steps in actually “preparing” said implant, as is currently set forth in the preamble of the claims.  Furthermore, the claims do not actually set forth limitations of how, i.e. either designing or preparing, an implant model which has an onlay extension comprising “an additional newfound space that allows insertion of a functional neurosurgical device” (claim 1), and the implant model comprising “a temporal trim window, the temporal trim window is configured to allow for the temporalis muscle beneath the temporal trim window remain below and undisturbed during the implant surgery” (claim 4).  Specifically, for claim 1, what exactly are the designing/preparing steps associated with the functional neurosurgical device, how/where is it inserted in/on/along the newfound space/onlay extension; and for claim 4, what exactly are the designing/preparing steps associated with/causing the implant model to comprise the above mentioned parameter. 

Examiner’s Note
It is to be noted that the claimed invention of the current application at hand is “A method of preparing a facial or craniofacial implant” (emphasis added); thus, only the claimed limitations that set forth method/procedural steps of preparing said facial or craniofacial implant would bear patentable weight.
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Voigt et al. (Three-dimensional reconstruction of a defect of the frontozygomatic area by custom made Proplast II implant; Eur J Plast Surg; 23: 2000; pg.391-394), as disclosed in the IDS dated 04/04/2022, hereinafter Voigt, in view of Litschko et al. (US Patent No. 6,932,842), as disclosed in the IDS dated 04/04/2022, hereinafter Litschko and Gordon et al. (WO 2017/039762), hereinafter Gordon.
Regarding claims 1 and 3, Voigt discloses a method of preparing a facial/craniofacial implant for filling an existing bony void in a craniofacial region of a patient and replacing facial soft tissue comprising creating a three-dimensional model of a cranial/facial region having a bony void, illustrated in Figures 2-4b; and based on the three-dimensional model, creating an implant model, illustrated in Figure 5, configured to replace the bony void in the cranial/facial region, the implant model further comprising an extension of material that goes above an intact skull region to fill in an area suffering nearby soft tissue atrophy as an onlay extension around the zygomatico-frontal suture along the temporal fossa abutting the lateral orbital rim, illustrated in Figures 4b and 5; but does not specifically disclose the implant model prevents and/or corrects visible deformity and asymmetry, and that the onlay extension comprises an additional newfound space that allows insertion of a functional neurosurgical device for interaction with an underlying brain.
	However, Litschko teaches a method of designing/preparing a facial/craniofacial implant for filling an existing void and replacing soft tissue comprising creating an implant model based on a three-dimensional model, wherein the implant model is configured to replace facial soft tissue (Litschko: Column 2, Line 61 — Column 3, Line 32 & Column 4, Lines 8-67); this method allows for creating an implant that is functionally and aesthetically more precisely adaptable to a defect site, and thereby allowing for a single operation process with shorter time and less expenditure (Litschko: Column 2, Lines 52-60). Furthermore, Gordon teaches a method of designing/preparing a facial/craniofacial implant, for filling a bony void in a craniofacial region, wherein the implant comprises a functional neurosurgical device, inserted in newfound/dead space of the device, for interaction with an underlying brain; this method allows for creating a single implant to fill a boney void and provide neurological intervention (Gordon: [0014]).
	In view of the teachings of Litschko and Gordon, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Voigt such that the implant model would be configured to replace facial soft tissue and correct visible deformities, and further having the onlay extension comprising a functional neurosurgical device, thereby resulting in a single implant that is functionally and aesthetically more precisely adaptable to a defect site and which can provide neurological intervention, thus only necessitating a single surgical procedure resulting in less expenditure, time under anesthesia and/or recovery time.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,304,808 in view of Gordon et al. (WO 2017/039762), hereinafter Gordon.  Both sets of claims set forth a method of designing/preparing a facial/craniofacial implant for filling a bony comprising creating a three-dimensional model of the cranial/facial region having the bony void; and based on the three-dimensional model, creating an implant model configured to fill the bony void, the implant model comprising an extension of material that goes above an intact skull region to fill in an area suffering nearby soft tissue atrophy as an onlay extension around the zygomatico-frontal suture along the temporal fossa abutting the lateral orbital rim, and forming a temporal trim window on the implant model that prevents temporalis muscle impingement with an inferior limit designed based on an anatomical vector line between a zygomatic process of a temporal bone and a zygomatic-frontal suture line along the lateral orbital rim; but the claim of U.S. Patent No. 11,304,808 does not set forth the parameter of the onlay extension comprising an additional newfound space that allows insertion of a functional neurosurgical device for interaction with an underlying brain.  However, Gordon teaches a method of designing/preparing a facial/craniofacial implant, for filling a bony void in a craniofacial region, wherein the implant comprises a functional neurosurgical device, inserted in newfound/dead space of the device, for interaction with an underlying brain; this method allows for creating a single implant to fill a boney void and provide neurological intervention (Gordon: [0014]).  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the method of designing/preparing a facial/craniofacial implant, of U.S. Patent No. 11,304,808, to further having the onlay extension comprising a functional neurosurgical device, since it would create in a single implant which can provide neurological intervention, thus only necessitating a single surgical procedure resulting in less expenditure, time under anesthesia and/or recovery time.

Response to Arguments
Applicant's arguments filed 07/08/2022 have been fully considered but they are not persuasive. Regarding the drawing objections, Applicant argues that the device of claim 1, as currently amended, is illustrated in Figures 9A-C and 5A; specifically, that Figures 9A-C show the implant comprising/having the “onlay extension” portion, and that Figure 5A “shows an augmented area roughly outlined by box 570 overlying updated implant model 600”, which Applicant states corresponds to the additional newfound space the functional neurosurgical device is allowed to be inserted in. Examiner agrees that Figures 9A-C shows the implant comprising/having an onlay extension, however, respectfully disagrees that Figure 5A, or any figure in the entire disclosure, shows “an additional newfound space that allows insertion of a functional neurosurgical device for interaction with an underlying brain”.  Paragraph [0085], which was pointed out by Applicant, states that box 570 is the outlined portion of the augment area; however nowhere in paragraph [0085], or anywhere else in the entire disclosure of the current application at hand, is there ever any mention/description of, and/or illustration of, an implant with the onlay extension comprising an additional newfound space that allows insertion of a functional neurosurgical device for interaction with an underlying brain, as currently set forth in claim 1.  Furthermore, though claim 1 has been amended, and Applicant suggests that “a person skilled in the art would be able, based on Applicant’s disclosure, to make and use the current claimed invention”, Examiner respectfully disagrees.  As detailed above, the invention of the current application at hand is “A method of preparing a facial or craniofacial implant” (as currently amended), however the parameters set forth in claim 1 (and for that matter claims 3 and 4 as well) do not actually include procedural/method steps for preparing and/or designing the final implant model/implant, instead just recited structural limitations of the implant model/implant.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973. The examiner can normally be reached Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774